Case 3:20-cv-01192-WHO Document 25-4 Filed 11/17/20 Page 1 of 3




                         EXHIBIT 2
11/12/2020              Case 3:20-cv-01192-WHO     Document
                                             Filevine              25-4 Family
                                                      - Johnson v. Reimal Filed   11/17/20
                                                                               Limited Partnership Page 2 of 3


                                                      Printed from



                      Johnson v. Reimal Family Limited Partnership
                      Scott Johnson


              Activity


                            Johnson v. Reimal Family Limited Partnership
                      
                            From: Sofia Bukkan sofiab@potterhandy.com (mailto:sofiab@potterhandy.com?
                            cc=JohnsonvWaylandPlaceZ6733898@projects.filevine.com)
                            To: catherine@corfeestone.com (mailto:catherine@corfeestone.com?
                            cc=JohnsonvWaylandPlaceZ6733898@projects.filevine.com) Catherine Corfee
                            Cc: alexisd@potterhandy.com (mailto:alexisd@potterhandy.com?
                            cc=JohnsonvWaylandPlaceZ6733898@projects.filevine.com) Alexis Dossey,
                            johnsonvwaylandplacez6733898@projects.filevine.com
                            (mailto:johnsonvwaylandplacez6733898@projects.filevine.com)
                            Date: Tue, 15 Sep 2020 17:05:03 +0000

                            Dear Ms. Corfee:

                            Attached please find a draft copy of the Settlement Agreement and Dismissal for your review. If you have
                            any revisions please feel free to redline the attached copy or write them directly on the draft and fax or
                            email them back to our office. Please let me know if the draft looks acceptable to you, so that I can forward
                            the same to our client for signing. Also, I request you to send the revisions in MS word format only.

                            If you have any questions please feel free to contact our office. Thank you in advance for your professional
                            courtesy and attention in concluding this matter.

                            Sincerely,
                            Sofia Bukkan




                            Sofia Bukkan, Assistant
                            SofiaB@PotterHandy.com

                            Potter Handy, LLP
                            8033 Linda Vista Rd, Suite 200
                            San Diego, CA 92111
                            858-375-7385 | 888-422-5191 (fax)

                            [photo of premier law firm Potter Handy, LLP's awesome office building perched above the busy freeway]
                            The information contained in this email may be confidential and/or legally privileged. It has been sent for
                            the sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are
                            hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this
                            communication, or any of its contents, is strictly prohibited. If you have received this communication in
                            error, please reply to the sender and destroy all copies of the message. To contact us directly, send to
                            info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any

https://app.filevine.com/#/project/6733898/activity                                                                                          1/2
11/12/2020              Case 3:20-cv-01192-WHO     Document
                                             Filevine              25-4 Family
                                                      - Johnson v. Reimal Filed   11/17/20
                                                                               Limited Partnership Page 3 of 3
                            discussion of Federal tax issues in this E-mail was not intended or written to be used, and cannot be used
                            by you, (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or
                            recommend to another party any transaction or matter addressed herein.
                            [facebook logo]
                            [twitter logo]
                            [linkedin logo]
                            Posted by Sofia Bukkan on 9/15/2020 at 10:25 AM.   Received

                             CONF SET K.DOC
                             Joint Stipulation for Dismissal (fed).doc




https://app.filevine.com/#/project/6733898/activity                                                                                      2/2
